The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention II (apparatus), directed to claims 14-19, in the reply filed on 10/12/2021 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US 2018/0155836).
Regarding claim 14:
	Arai teaches a substrate processing apparatus (substrate processing apparatus) [fig 1 & 0017] comprising: a susceptor (stage, 16) [fig 1 & 0017]; an exhaust duct (exhaust duct, 30) surrounding the susceptor (16) in plan view (see fig 1) [fig 1 & 0019]; an exhaust piping (gas exhaust part, 24) configured to provide an exhaust route communicating with an inside of the exhaust duct (30) [fig 1 & 0018-0019]; and a cleaning gas supply (44/42/40) configured to supply a cleaning gas (a cleaning gas is supplied) to the exhaust duct (30) [fig 1 & 0021]. 
Regarding claim 15:
	Arai teaches the cleaning gas supply (44/42/40) includes a cleaning gas source (gas source, 44), and a piping (transport tube, 40) configured to supply a gas from the cleaning gas source (44) to a through-hole of the exhaust duct (30) [fig 1 & 0021]. 
Regarding claim 16:
	Arai teaches the cleaning gas supply (44/42/40) includes a remote plasma unit (remote plasma unit, 42), and a piping (transport tube, 40) configured to supply a gas from the remote plasma unit (42) to a through-hole of the exhaust duct (30) [fig 1 & 0021].
Regarding claim 17:
	Arai teaches a substrate processing apparatus (substrate processing apparatus) [fig 1 & 0017] comprising: a remote plasma unit (remote plasma unit, 42) [fig 1 & 0021]; a chamber (chamber, 12) connected to the remote plasma unit (42) [fig 1 & 0017]; a 
The claim limitations “configured to supply an inert gas to the exhaust flow passage” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 18:
	Arai teaches a first gas source (54) [fig 1]. 
The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
Regarding claim 18:
	Arai teaches a second gas source (44) configured to supply TEOS (TEOS) to the chamber (12) [fig 1 & 0030].
The claim limitations “configured to supply an NF.sub.3 gas to the remote plasma unit” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvey et al (US 2004/0200499) and Nguyen et al (US 2014/0374024) and teach a cleaning gas supply configured to supply a cleaning gas to the exhaust duct [fig 1A and 2, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/Benjamin Kendall/Primary Examiner, Art Unit 1718